Citation Nr: 0813206	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-39 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral hearing loss disability; and, if 
so, whether service connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus; and, if so, whether service 
connection is warranted.

3.  Entitlement to service connection for hypertension.

4.  The propriety of the reduction of a 30 percent rating to 
a 0 percent rating for atopic dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO decision, which 
denied service connection for hypertension and denied the 
veteran's petition to reopen claims for service connection 
for hearing loss and tinnitus based on no new and material 
evidence, and a May 2006 RO decision, which reduced the 
veteran's disability rating for atopic dermatitis from 30 
percent to 0 percent, effective September 1, 2006.

The issue of hypertension is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C


FINDINGS OF FACT

1.  An unappealed RO decision dated in April 2003 originally 
denied the veteran's claims of service connection for a 
bilateral hearing loss disability and tinnitus.

2.  Evidence received since the April 2003 RO decision is new 
to the file but does not relate to an unestablished fact 
necessary to substantiate the veteran's claims for service 
connection for either a bilateral hearing loss disability or 
tinnitus, and it is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

3.  The RO issued a rating decision in May 2005, which 
proposed a reduction in  rating for atopic dermatitis.  In a 
November 2005 letter, the veteran was advised of the proposed 
reduction.  The RO allowed the veteran more than 60 days to 
present additional evidence in his favor before the reduction 
was finally executed.  

4.  The RO issued a rating decision in May 2006, implementing 
the reduction in rating for atopic dermatitis from 30 to 0 
percent.  Notice of this final decision was not provided to 
the veteran that same month, but in a July 6, 2006, letter.  
Reduction of the rating should have been made on September 
30, 2006, or the last day of the month in which the 60-day 
period expired.

5.  Restoration of a 30 percent rating is made from September 
1 to September 29, 2006.  

6.  The disability rating for the veteran's service-connected 
atopic dermatitis had been in effect for less than five years 
at the time it was reduced.

7.  At the time of the reduction in rating in May 2006, there 
was objective evidence demonstrating improvement in the 
severity of the veteran's atopic dermatitis.

8.  At the time of the reduction in rating in May 2006, the 
veteran's service-connected atopic dermatitis was manifested 
by a rash that covered approximately 1 percent of the 
veteran's body, without functional limitation or 
disfigurement; and it had been controlled with topical 
hydrocortisone for the previous 12 months.


CONCLUSIONS OF LAW

1.  The April 2003 RO decision, denying the claims of service 
connection for a bilateral hearing loss disability and 
tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for either a 
bilateral hearing loss disability or tinnitus; the claims are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  Restoration of a 30 percent rating for atopic dermatitis 
is warranted from September 1, 2006, to September 29, 2006.  
38 C.F.R. § 3.105(e).

4.  The reduction of the veteran's disability rating for 
atopic dermatitis from 30 percent to 0 percent was warranted 
as of September 30, 2006, and the requirements for 
restoration have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2007); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.13, 4.97, 
Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to initial adjudication of the claims, a letter dated 
in August 2004 fully satisfied the duty to notify provisions 
for the veteran's petitions to reopen claims for service 
connection for bilateral hearing loss and tinnitus; and a 
November 2005 letter fully satisfied the duty to notify 
provisions for the veteran's claim of restoration of benefits 
for atopic dermatitis.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to those claims, and the veteran was told to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claims, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Board notes that the Court of Appeals for 
Veterans Claims (Court) has held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  
In the context of a claim to reopen, the duty to notify 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In the present case, the August 2004 letter provided 
notice as to the evidence and information necessary to 
establish entitlement to the underlying claim for benefit 
sought, and the particular evidence or information necessary 
to reopen the claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With respect to the reduced rating issue, the veteran was 
afforded an appropriate VA skin examination in April 2005.  
See 38 C.F.R. § 3.159(c).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Petitions to Reopen

The veteran contends that he has a bilateral hearing loss 
disability and tinnitus that are the result of his service.  
The veteran's previous claims for service connection were 
denied in an April 2003 RO decision.  The veteran did not 
appeal, and the April 2003 decision is thus final.  38 
U.S.C.A. §§ 7104, 7105.  For the reasons that follow, the 
Board concludes that no new and material evidence has been 
submitted sufficient to reopen the veteran's claims for 
service connection for a bilateral hearing loss disability 
and tinnitus.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and manifests certain chronic diseases, including 
hypertension and organic diseases of the nervous system such 
as sensorineural hearing loss, to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, the April 2003 RO decision denied the veteran's 
claims for service connection for both bilateral hearing loss 
disability and tinnitus on the grounds that the veteran did 
not have a current diagnosis of either condition.  
Consequently, in order for the claims to be reopened, the 
veteran must provide evidence of a current diagnosis of a 
hearing loss disability or tinnitus and evidence of a nexus 
to service.  However, the only pertinent evidence submitted 
since the April 2003 RO decision consists of a copy of a 
December 2002 VA audiological examination showing hearing 
within normal limits bilaterally that was previously 
considered in the April 2003 RO decision and a May 2004 VA 
treatment report in which the veteran complained of 
intermittent tinnitus without hearing loss.

Given that the newly submitted evidence fails to show either 
that the veteran has a diagnosis of a bilateral hearing loss 
disability or that the veteran's tinnitus is attributable to 
service, the Board concludes that it does not raise a 
reasonable possibility that either claim would be 
substantiated, and therefore it cannot constitute new and 
material evidence in this case.  

There is no other evidence which is relevant to this petition 
to reopen.  As such, the Board finds that the preponderance 
of the evidence is against the veteran's petition.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the petition to reopen must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); see Gilbert, supra.

III.  Decreased Rating

In March 2005, the RO notified the veteran that he would be 
afforded VA examinations for the purpose of reevaluating the 
severity of his service-connected conditions.  Following 
initial development of the evidence, the RO initiated a 
procedure to reduce the veteran's rating for atopic 
dermatitis from 30 to 0 percent.  The Board's analysis of 
ratings reductions requires consideration of both the 
specific process and the evidentiary basis of the reduction.

Process of Reduction

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  See 
38 C.F.R. § 3.105(e) (2007).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.

In this case, some of the procedural requirements were met. 
 The RO issued a rating decision in May 2005, which proposed 
the reduction in the disability rating for the veteran's 
service-connected atopic dermatitis.   In a November 2005 
letter, the veteran was advised of the proposed reduction.  
The RO allowed the veteran more than 60 days (indeed, nearly 
a year) to present additional evidence in his favor before 
the reduction was finally executed.  The RO issued a rating 
decision in May 2006, implementing the proposed reduction as 
of September 1, 2006.  Notice of this final decision was not 
provided to the veteran that same month, but in a July 6, 
2006, letter.   

Where a reduction of benefits is found warranted and the 
reduction was proposed under the provisions of 38 C.F.R. § 
3.105(e), the effective date of the final action shall be the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires.  38 
C.F.R. § 3.105(e).  Here, notice was sent in a July 6, 2006, 
letter and the effective date of the reduction was September 
1, 2006.  The last day of the month in which the 60-day 
period expired, is September 30, 2006.  Restoration of a 30 
percent rating is established from September 1 to September 
29, 2006.

In addition, for ratings in effect for five years or more, 
there are other specific requirements that must be met before 
VA can reduce a disability rating.  See 38 C.F.R. § 3.344 
(2007).  The veteran was assigned the disability rating for 
his atopic dermatitis in a rating decision of April 2003, 
effective from April 2002.  Therefore, when his rating was 
reduced effective September 2006, it had been in effect for 
less than five years, and the provisions of 38 C.F.R. § 3.344 
do not apply.  

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly aside from 
the premature reduction, noted above.  The question that 
remains is whether the evidence on which the reduction was 
based supported the reduction. 

Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West Supp. 2007). 
 Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. §§ 4.1 and 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  See 38 C.F.R. § 4.3 
(2007).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
 See 38 C.F.R. § 4.7 (2007).  When any change in evaluation 
is to be made, the rating agency should assure itself that 
there has been an actual change in the conditions, for better 
or worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  See 38 C.F.R. § 
4.13 (2007).

Concerning the veteran's claim for restoration of a 30 
percent rating for his atopic dermatitis, if there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to determination of 
this issue, the benefit of the doubt in resolving the issue 
is to be given to the veteran.  See 38 U.S.C.A. § 5107(a) 
(West Supp. 2007); Brown, 5 Vet. App. at 421.  In other 
words, the reduction in the veteran's disability rating would 
have to have been supported by a preponderance of the 
evidence.  The Board is required to ascertain in any rating 
reduction case, based upon review of the entire record, 
whether the evidence reflects an actual change in the 
disability, whether the examination reports reflecting such 
change are based upon thorough examination, and whether any 
improvement actually reflects improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  See Brown, 5 Vet. App. at 420-421. 

In this case, the veteran was rated under Diagnostic Code 
(DC) 7806, which provides ratings for dermatitis or eczema.  
Dermatitis or eczema is to be rated under either the criteria 
under DC 7806 or to be rated as disfigurement of the head, 
face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, 
or 7805), depending upon the predominant disability.  
Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and no more than topical 
therapy is required during the past 12-month period, is rated 
noncompensably (0 percent) disabling.  Dermatitis or eczema 
that involves at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period, is rated 10 percent 
disabling.  Dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.

The veteran was originally afforded a VA skin examination in 
December 2002.  The veteran reported a history of eczema and 
an itchy, persistent, pruritic rash in the antecubital fossa 
and the popliteal fossae of the legs, which migrated to the 
neck.  He reported being prescribed topical creams, 
hydrocortisone creams, and prednisone pills.  On physical 
examination, there was erythematous eczema on the posterior 
aspect of the veteran's calves and the posterior aspect of 
his lower thighs.  The same rash was also present on the 
lateral aspect of his upper arms and forearms.  The eczema 
was red and present in most areas of the veteran's body, but 
more diffusely involved from the vault all the way down to 
the sides of his arms and adjacent areas of the chest.  There 
was also follicular hyperplasia on the upper torso, abdomen, 
back, and thighs.  The diagnosis was moderately severe active 
atopic dermatitis.

The veteran was provided another VA skin examination, this 
time for purposes of reevaluation, in April 2005.  At that 
examination, the veteran reported currently being treated 
with hydrocortisone for constant, itchy atopic dermatitis.  
The veteran reported that the rash was present on his neck, 
back, angles of eyes, legs, and forehead.  Upon examination, 
the examiner noted two small patches of erythematous skin, 
measuring .5 cm in height and width, on the outer angle of 
the veteran's eyes.  The examiner noted multiple comedones on 
the back and tiny erythematous papules.  There was no 
pustular nodulocystic acne on the veteran's back.  The total 
body surface area affected by the veteran's rash was 1 
percent.  The examiner noted that there was no functional 
limitation and that there was no disfigurement.  The 
diagnosis was atopic dermatitis, controlled with topical 
hydrocortisone.

Accordingly, as the most recent medical evidence of record 
showed that the veteran's atopic dermatitis covered only 1 
percent of his body and that only topical treatment was 
required during the 12 months prior to examination, the Board 
finds that a preponderance of the available evidence at the 
time of the May 2006 rating decision (which implemented the 
proposed reductions) fully supported the RO's conclusions 
that an improvement in the veteran's atopic dermatitis had 
occurred.

Therefore, the preponderance of the evidence is that the 
veteran's atopic dermatitis did not meet or approximate the 
criteria for an evaluation of 30 percent at the time of his 
reduction.  38 C.F.R. §§ 4.7, 4.21 (2007).  The doctrine of 
reasonable doubt is not for application, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (2007).


ORDER

The petition to reopen the claim for service connection for a 
bilateral hearing loss disability is denied.

The petition to reopen the claim for service connection for 
tinnitus is denied.

Restoration of the veteran's rating for atopic dermatitis is 
granted from September 1, to September 29, 2006.

Entitlement to restoration of a 30 percent evaluation for 
atopic dermatitis as of September 30, 2006, is denied.


REMAND

A review of the veteran's service medical records reveals 
several instances of elevated blood pressure.  Currently, the 
veteran is on medication for treatment of hypertension.  On 
remand, an opinion should be obtained in order to reconcile 
whether any current hypertension had its onset during service 
or within one year of such. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
appropriate VA compensation examination 
so that an opinion may be obtained as to 
the etiology and onset of the veteran's 
hypertension.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  The examiner should opine as 
to whether it is at least as likely as 
not that the veteran's current 
hypertension had its onset during service 
or within one year of service separation.  
A rationale for any opinion expressed 
should be provided. If the physician is 
unable to offer an opinion without an 
examination, he/she should state that in 
the report.

2.  After this action has been completed, 
the RO should then readjudicate the claim 
on the merits.  If the benefits sought 
are not granted, the veteran should be 
furnished a supplemental statement of the 
case, which considers all the pertinent 
evidence of record, and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice. 
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


 action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


